Citation Nr: 1105780	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  03-35 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran had active military service from October 1974 to 
September 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California.

In the Veteran's substantive appeal, dated in November 2003, he 
requested a Travel Board hearing.  However, the record reflects 
that the Veteran has been incarcerated since 2000.  By a 
correspondence dated May 2004, the RO informed the Veteran that a 
personal hearing before a member of the Board had been scheduled 
at the local RO for August 2004.  In a statement received by the 
RO in July 2004, the Veteran indicated that he believed that he 
could not attend such a hearing, as he was in prison.  
Subsequently received written argument submitted to the Board 
indicated that the Veteran, though his representative at that 
time, wished for the Board to proceed with its appellate review.

In May 2006, the Board remanded this case for additional 
development. 

By a September 2009 decision, the Board denied the claim for 
service connection for schizophrenia.  The Veteran appealed to 
the United States Court of Appeals for Veterans Claims (Court).  
In July 2010, the Court vacated the Board's September 2009 
decision and remanded the matter for readjudication consistent 
with a Joint Motion for Remand.   









FINDING OF FACT

The relevant competent evidence is in relative equipoise as to 
whether the Veteran's schizophrenia began during active service.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, 
schizophrenia was incurred during active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
schizophrenia.  Therefore, no further development is needed with 
regard to the Veteran's appeal.


II. Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of a psychiatric disability, to include 
schizophrenia.  The records show that in October 1974, the 
Veteran underwent an enlistment examination.  At that time, he 
was clinically evaluated as "normal" for psychiatric purposes.  
In April 1976, the Veteran underwent an ETS (expiration of term 
of service) examination.  At that time, he was once again 
clinically evaluated as "normal" for psychiatric purposes.

VA Medical Center (VAMC) inpatient treatment records show that 
the Veteran was hospitalized from December 1978 to January 1979.  
Upon admission, the Veteran stated that he had a "funny 
feeling" for several years as if something was inside of him 
that should not be there.  He indicated that he had an extensive 
drug history including marijuana, LSD, PCP, heroin, along with 
some alcohol use.  Upon his hospital discharge, he was diagnosed 
with the following: (1) schizophrenic reaction, drug induced, (2) 
schizoid personality, (3) polydrug abuse, and (4) hepatocellular 
damage, probably secondary to drug use.

Additional VAMC outpatient treatment records reflect that in 
October 1984, the Veteran sought treatment because he was afraid 
he was going to "hurt himself."  At that time, he stated that 
he felt like he was becoming "possessed."  The diagnosis was 
"?schizophrenia."  It was noted that the Veteran had a history 
of polysubstance abuse.

In a medical statement, dated in September 1985, a VA physician 
stated that he had first seen the Veteran in November 1982.  He 
diagnosed the Veteran with low back pain and anxiety.

Private medical records show that in March 1987, the Veteran was 
hospitalized.  He had been admitted from Riverside County after 
being convicted of burglary.  Upon admission, it was noted that 
the Veteran had a history of psychotic illness since 1979, when 
he said he had first experienced hearing voices of his dead 
mother and brother.  According to the Veteran, he believed that 
he was demon possessed at that time and was seen at a private 
hospital. The Veteran had been hospitalized numerous times since 
then.  He took his medications "off and on."  The Veteran 
admitted to the use of drugs and alcohol extensively, especially 
while he was in the military.  Following the mental status 
evaluation, the examiner stated that the Veteran had a history of 
psychotic illness for at least eight years.  According to the 
examiner, the Veteran presented himself as having problems with 
auditory hallucinations but otherwise, not grossly psychotic.  
The pertinent diagnoses (Axis I) were schizophrenia, 
undifferentiated, chronic, and mixed substance abuse (LSD, 
marijuana, alcohol).  The Veteran remained hospitalized until 
March 1989, at which time, he was released on parole.

In June 1999, the Veteran filed a claim of entitlement to service 
connection for nonservice-connected pension.

In July 1999, the RO received private medical records from Dr. 
I.G.K. (initials used to protect privacy), dated from October 
1998 to July 1999.  Dr. K. worked at the parole outpatient clinic 
(POC).  The records included an Initial Psychiatric Evaluation, 
dated in October 1998.  According to Dr. K., the Veteran had been 
referred by his parole agent.  The Veteran had a history of 
schizophrenia and the purpose of the evaluation was to determine 
if the Veteran needed POC service. According to the Veteran, he 
started hearing voices while he was in the military. Following 
the mental status evaluation, Dr. K. diagnosed the Veteran with 
the following: (Axis I) chronic schizophrenia, undifferentiated 
type, and polysubstance dependence, (Axis II) antisocial 
personality trait, (Axis III) seizure disorder and history of 
head injury, (Axis IV) on parole, and (Axis V) Global Assessment 
of Functioning (GAF) score of 40. Dr. K. reported that the 
Veteran had been diagnosed with schizophrenia for almost 20 
years.  According to Dr. K., the Veteran was a poor compliant 
with treatment and tended to abuse substances to cope with the 
symptoms and life stress. Dr. K. advised that the Veteran be seen 
at the POD on a regular basis.  The remaining records show 
intermittent treatment for the Veteran's schizophrenia.

In August 1999, the Veteran underwent a VA psychiatric 
examination.  At that time, he stated that while he was in the 
military, he was treated for "paranoia."  He indicated that 
although he was "hearing things" during service, he did not 
tell anyone because they would have "laughed."  According to 
the Veteran, in 1980, after his discharge, he was hospitalized 
because he thought he was possessed with demons.  He reported 
that in 1985, he was hospitalized for mental health problems. The 
Veteran stated that he had been diagnosed with schizophrenia and 
was taking medication.  Following the mental status evaluation, 
the Veteran was diagnosed with the following: (Axis I) 
schizophrenia, disorganized type, and substance induced psychotic 
disorder with hallucinations, (Axis IV) financial problems and 
unstable living situation, and (Axis V) GAF score of 35.  The 
examiner stated that the Veteran clearly exhibited symptoms of a 
psychotic disorder.  However, the psychiatrist indicated that 
because the Veteran was a poor historian and had a history of 
severe substance abuse, it was impossible to determine in a one-
session evaluation whether the psychosis was secondary to 
substance abuse or to schizophrenia.  According to the examiner, 
notes from the Veteran's treating physician, Dr. I.G.K., would be 
helpful and they were not available at the time of the 
evaluation.  The examiner noted that although the Veteran stated 
that his hallucinations began while he was in the military, the 
Veteran's claims file was negative for any evidence showing that 
he had sought treatment for such.

By a February 2000 rating action, the RO granted a nonservice-
connected pension.

In a letter to the Veteran, dated in November 2000, the RO stated 
that they had been informed that the Veteran had been 
incarcerated since April 2000 due to a felony conviction.  The RO 
indicated that pursuant to 38 C.F.R. § 3.66, they had terminated 
his benefits, effective June 23, 2000.

In April 2002, the Veteran filed a claim of entitlement to 
service connection for schizophrenia.

In the Veteran's substantive appeal, dated in November 2003, he 
stated that in March 1976, while he was in the military, he had 
an episode where he was unable to perform his duties because he 
had "no intellectual response to reality."  According to the 
Veteran, he was placed in a "50-5 status" and was told that his 
behavior was irrational and that he was not allowed to work until 
he was seen by a doctor. However, the Veteran indicated that he 
was sent from one base to another and was never seen by a 
physician.  According to the Veteran, he was subsequently 
discharged.

In October 2006, pursuant to the May 2006 remand, the Veteran's 
claims file was given to a VA psychiatrist, J.M.O., M.D., for an 
addendum opinion regarding whether it was at least as likely as 
not that the Veteran's schizophrenia began during service or was 
causally linked to any incident of service.  Dr. O. stated that 
he had reviewed the Veteran's claims file.  The records showed 
that the Veteran, who was incarcerated for burglary and parole 
violations, had a long history of psychiatric problems.  He had 
been variably diagnosed with paranoid and undifferentiated 
schizophrenia, substance-induced psychoses, personality disorder 
not otherwise specified, antisocial personality traits, 
polysubstance dependence, among others. The Veteran suffered a 
chaotic childhood and there was mention that he witnessed his 
mother tied to a chair and abused by his father.  There were 16 
children in the Veteran's family, including siblings and half-
siblings.  The Veteran's mother apparently passed away while he 
was still a child.  There was evidence that his use of marijuana 
began as far back as age nine.  The Veteran was in the military 
from 1974 to 1976.  There was no evidence from the available 
military records that the Veteran was diagnosed or treated for 
any psychiatric condition except that he had a positive drug test 
and was referred for a substance abuse evaluation and treatment. 
The Veteran's service treatment records showed significant 
disciplinary problems, including several "article 15's" and 
counseling for possession of marijuana paraphernalia, sleeping on 
duty, tardiness, being absent without leave, etc.  Despite those 
disciplinary problems, the Veteran separated from the military 
with an honorable discharge.  He first presented for psychiatric 
treatment in 1978 after his military service with reports of 
demons and aliens inside him.  However, the Veteran tested 
positive for PCP supporting a diagnosis of substance-induced 
psychosis.  The Veteran had numerous legal difficulties and had 
been incarcerated in forensic psychiatric facilities.

In the October 2006 VA medical opinion, Dr. O. stated that the 
Veteran claimed that he had experienced auditory hallucinations 
while still in the military but did not report them because he 
was afraid "they would laugh." That was certainly possible, 
according to Dr. O., since patients often experienced psychotic 
prodromal symptoms before presenting for treatment with a first-
break psychosis.  However, Dr. O. noted that the Veteran had a 
history of substance abuse (even pre-dating his military service) 
that may have produced psychotic symptoms possibly during or 
after his military service.  Furthermore, Dr. O. reported that 
the incidents for which the Veteran was disciplined while in the 
military did not reveal the presence of another psychiatric 
condition, such as schizophrenia.  According to Dr. O., the 
Veteran's pre-military history indicated that any psychiatric 
problems that went unnoticed while in the military probably began 
before his entry into the Army.  Dr. O. opined that based on the 
available evidence in support of the Veteran's claim, it was not 
at least as likely as not that the Veteran's schizophrenia began 
during or was causally linked to his military service (i.e., the 
evidence supports less than a 50 percent probability or 
likelihood in favor of the Veteran's claim).  [Dr. O. added the 
emphasis.]

In a private medical statement from J.P.C., Ph.D., dated in 
January 2011, Dr. C. stated that he had been asked by the 
Veteran's attorney-representative to review the Veteran's claims 
file and provide opinions regarding the following questions: 

1.  Does the Veteran have a diagnosis of 
schizophrenia in accordance with the DSM-
IV?      

2.  Does the evidence contained in the 
claims file establish that the Veteran's 
disciplinary issues in the service were as 
least as likely as not the prodromal phase 
of the onset of the Veteran's 
schizophrenia?  

3.  If you find that the Veteran does 
indeed have schizophrenia with its onset 
(or prodromal phase) beginning in service, 
can you please comment on the negative 
opinion in the claims file that the 
Veteran's psychiatric problems probably 
began prior to service, and on the opinion 
that his psychosis is substance-induced?  


In the January 2011 statement, Dr. C. indicated that he had 
worked for almost 20 years at the VA Medical Center (VAMC) in 
Providence, first as Chief of the outpatient psychiatry clinic, 
and later as Chief of the posttraumatic stress disorder unit.  
Upon a review of the Veteran's claims file, Dr. C. stated that 
the Veteran's entrance examination did not document any pre-
existing psychiatric conditions or symptoms.  Therefore, there 
was a presumption of soundness.  A specific review of the 
Veteran's personnel file showed that the Veteran's service was 
commendable for approximately the first 17 months of his 
enlistment.  He was upgraded in rank in February 1975, August 
1975, and March 1976.  However, the Veteran started to experience 
difficulties.  He was downgraded in rank later in March 1976.  At 
that time, it was noted that the Veteran was "derelict in the 
performance of his duties" and had fallen asleep at his post, 
was not in the proper uniform, and did not have a magazine 
inserted in his weapon.  The Veteran was once again downgraded in 
rank in August 1976 due to the fact that drug paraphernalia was 
discovered in a search of his room and another search produced 
about an ounce of marijuana.  The Veteran's behavior continued to 
deteriorate and there were complaints from supervisors that he 
often did not report for duty, needed supervision to complete his 
work, and went AWOL.  There were recommendations for 
disqualification on the basis that the Veteran's performance did 
not meet minimum standards.  He was subsequently discharged for 
failure to maintain acceptable standards for retention.         

In summary of the Veteran's service, Dr. C. stated that at the 
time of the Veteran's induction examination, no pre-existing 
psychiatric, substance, or personality disorder was documented.  
For the first 17 months of his military service, the Veteran did 
rather well, being upgraded four levels during that period.  The 
Veteran's commander noted that the Veteran was an average soldier 
who would make a good custodial agent.  Subsequently, the Veteran 
was found on occasion to abuse alcohol and smoke marijuana.  
However, according to Dr. C., there were many soldiers who abused 
alcohol and smoked marijuana, and they were not discharged.  It 
was Dr. C.'s opinion that what the Army was reacting to was at 
least the prodromal signs, if not the exact symptoms, of a 
serious psychosis, and that was why he was discharged.  
Specifically, it was more likely than not the prodromal stages of 
schizophrenia, if not full-blown symptoms.  The emergence of a 
true psychosis usually took place in late teens or early 20's.  
The Veteran started experiencing difficulties at age 20 which was 
about the right age.  Dr. C. further noted that when people were 
having their first psychotic symptoms, they were bewildered, 
frightened, and not likely to talk about what was "going on 
within their own head."  They would often try to self-medicate 
with alcohol and/or drugs such as marijuana, which helped to calm 
them.  


In regard to question number one, listed above, Dr. C. stated 
that the Veteran did have a diagnosis of schizophrenia, 
disorganized type.  Dr. C. indicated that his diagnosis was 
consistent with the diagnosis provided by several other treating 
professionals, including the examiner from the Veteran's August 
1999 VA examination.  In regard to question number two, listed 
above, Dr. C. reported that he had made the argument that the 
evidence contained in the claims file established that the 
Veteran's disciplinary issues and service were at least as likely 
as not the prodromal phase of the onset of the Veteran's 
schizophrenia.  In summary, the prodromal phase or actual 
symptoms were at least as likely as not responsible for the 
Veteran's disciplinary issues in the service.    

In regard to question number three, listed above, Dr. C. 
indicated that as previously stated, because there was no 
documentation of any psychiatric problems upon the Veteran's 
entrance examination, the presumption of soundness applied.  With 
respect to whether the Veteran's psychosis was substance induced, 
Dr. C. stated that alcohol and drugs did not cause schizophrenia.  
Dr. C. noted that there had been a number of periods of time in 
the Veteran's life where he had abstained from substance abuse, 
or had been in a controlled environment such as prison, where 
access to drugs and alcohol was restricted, and he still 
demonstrated psychotic symptoms.  Thus, in light of the above, 
Dr. C. opined that it was more likely than not that at the very 
least, the prodromal signs of schizophrenia, if not the complete 
symptoms, were emerging when the Veteran was in active service.      


III. Pertinent Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for 
a "chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

A veteran is presumed to have been in sound condition at service 
entrance except as to defects, infirmities, or disorders noted, 
or where clear and unmistakable evidence demonstrates that the 
injury or disease existed before service.  38 U.S.C.A. § 1111. 
The implementing regulation, 38 C.F.R. § 3.304(b), similarly 
provides that "[t]he veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted."  38 C.F.R. § 3.304(b).  A veteran thus 
enjoys an initial presumption of sound condition upon service 
entry if the enlistment records do not reflect that the veteran 
has a disease or injury that subsequently becomes manifest during 
service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting 
that "[w]hen no preexisting condition is noted upon entry to 
service, the veteran is presumed to have been sound upon entry," 
but that "if a preexisting disorder is noted upon entry to 
service, the veteran cannot bring a claim for service connection 
for that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the disease 
or injury was not aggravated by service. VAOPGCPREC 3-2003; 
Wagner, supra.  

If the evidence supports the claim or is in relative equipoise, 
the veteran prevails. When a fair preponderance of the evidence 
is against the claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


IV.  Analysis

The Board determines that the positive and negative evidence is 
at least in equipoise and therefore support the Veteran's claim 
for service connection for schizophrenia.  

In this case, there are discrepancies in the medical evidence of 
record as to whether the Veteran's currently diagnosed 
schizophrenia is related to his period of active service.  In 
regard to the October 2006 VA opinion from Dr. J.M.O., the Board 
initially recognizes that Dr. O. stated that the Veteran probably 
had psychiatric problems prior to his entrance into the military.  
However, the Board observes that there is no clear and 
unmistakable medical evidence of record showing that the Veteran 
had a psychiatric disability, to include schizophrenia, prior to 
his enlistment, and as such, the presumption of soundness is not 
rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 
3-2003; Wagner, supra.  Accordingly, the pertinent question in 
this case is as stated above: whether the Veteran's currently 
diagnosed schizophrenia is related to his period of active 
service.  Dr. O. opined that based on the available evidence in 
support of the Veteran's claim, it was not at least as likely as 
not that the Veteran's schizophrenia began during or was causally 
linked to his military service (i.e., the evidence supports less 
than a 50 percent probability or likelihood in favor of the 
Veteran's claim).  Thus, this opinion opposes the Veteran's 
claim.  

However, in the January 2011 private medical statement from Dr. 
C., Dr. C. correctly recognized that because there had been no 
documentation of a pre-existing psychiatric disorder, the 
presumption of soundness had not been rebutted.  In addition, Dr. 
C. opined that it was more likely than not that the Veteran 
experienced the prodromal signs of schizophrenia, if not the 
complete symptoms, during his period of active service.  
According to Dr. C., although the Veteran's service records did 
not reveal treatment for mental illness, the overall evidence of 
record demonstrated that he displayed behavior during and 
immediately after service that was consistent with the onset of 
schizophrenia.  Therefore, the opinion from Dr. C. supports the 
Veteran's claim.   

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 
5107(b), in order for a claimant to prevail, there need not be a 
preponderance of the evidence in the veteran's favor, but only an 
approximate balance of the positive and negative evidence.  In 
other words, the preponderance of the evidence must be against 
the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1994); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In light of the above, the Board finds that the evidence is at 
least in equipoise as to whether the Veteran's currently 
diagnosed schizophrenia is related to his period of active 
service.  Accordingly, the Board resolves reasonable doubt in the 
Veteran's favor and finds that the evidence supports a grant of 
entitlement to service connection for schizophrenia.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for schizophrenia is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


